Me. Justice Cóedova Davila
delivered the opinion of the Court.
On July 30, 1932, judgment was rendered for the defendant and cross-complainant herein, M. Grau & Sons, and against the plaintiffs and cross-defendants, Emma Cardona Santos, and Clotilde and Ramón Rodríguez, and the defendant and cross-defendant, Emilio Cardona. Prom that judgment the plaintiffs and cross-defendants appealed, filing their notice of appeal in the clerk’s office on August 29, 1932.
*910On September 7, of the same year, the court, on motion of the appellants, ordered the stenographer to prepare the complete transcript of the record of the case, the stenographer being notified of said order on the same date that it was made.
On September 24,1932, the lower court granted the stenographer an extension of twenty days, counted from September 27 of the same year. On October 18, November 14, and December 12, 1932, and January 10, February 7, and March 7 of 1933, the lower court granted successive extensions of thirty days at the instance of the appellants.
The defendant-appellee-, Mr. Grau & Sons, has moved this Court to dismiss the appeal, on the ground that the plaintiffs-appellants have wilfully, without any excuse whatsoever, postponed the filing of the transcript of evidence for the sole purpose of delaying the proceedings.
Notice of the motion to dismiss the appeal was duly served • on appellants ’ counsel, who was also notified by the secretary of this Court of the setting for the hearing of said motion. The appellants did not appear at the hearing nor have they presented any excuse whatsoever, if they have any, for requesting so many extensions of time and delaying the appeal. The first extension, granted on September 24, 1932, took effect on the 27th of said month, and the last extension was granted in March, 1933, to expire on April 15.
All these extensions cover a period of nearly seven months from the time the first one was granted. The time elapsed is so long that, in the absence of proof, it justifies the dismissal of the appeal for want of prosecution. The diligence of the appellants in requesting extensions of time is in contrast with their inactivity in perfecting the appeal and presenting excuses for their conduct.
The appeal herein must be dismissed.